Citation Nr: 0531631	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling prior to 
January 6, 2003, and 70 percent disabling thereafter, to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.  The following month 
the veteran disagreed with the disability rating assigned for 
his PTSD and a statement of the case (SOC) was issued in 
August 2002.  Thereafter the veteran perfected his appeal.  A 
hearing was held before the undersigned Veterans Law Judge in 
April 2003.  This matter was remanded in January 2004 for 
additional development which is now complete.  This matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Prior to January 6, 2003, the veteran's service-connected 
PTSD was not manifested by the type and degree of symptoms 
that approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  On and after January 6, 2003, the veteran's service-
connected PTSD is not manifested by the type and degree of 
symptoms that approximates total occupational and social 
impairment.



CONCLUSIONS OF LAW

1.  Prior to January 6, 2003, to criteria for a disability 
rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.3, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2005).

2.  On and after January 6, 2003, the criteria for a 
disability rating in excess of 70 percent rating for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.3, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim 

The veteran contends that his service-connected psychiatric 
disorder is not properly evaluated.  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2005).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran filed his original service connection claim in 
March 1998.  Thereafter, service connection was established 
for PTSD via a January 2002 rating decision.  A 50 percent 
disability rating was assigned, effective in March 1998.  A 
rating decision was issued in July 2005 by which the 
veteran's was rated as 70 percent disabling as of January 6, 
2003.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the evidence shows the veteran is 
treated for schizophrenia in addition to his service-
connected PTSD.  The February 2005 VA examination report 
indicates that the veteran's psychotic spectrum symptoms were 
not a predominant part of his PTSD presentation but would 
warrant treatment in conjunction with PTSD symptoms.  When it 
is not possible to separate the effects of the service-
connected condition from a non-service-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  However, the evidence 
indicates that the veteran's psychotic symptoms (auditory 
hallucinations and delusions) are not a part of his PTSD.  
See September 2000 VA examination report and 2000-2001 VA 
treatment records.  As such, these symptoms have not been 
used to evaluate the veteran's service-connected disability.  
However, as the evidence does not distinguish between any 
other symptoms, all additional psychiatric symptoms revealed 
by the evidence of record have been utilized to evaluate the 
current claim.

Rating Prior to January 2003

As indicated above, the veteran was evaluated as 50 percent 
disabled due to his PTSD prior to January 2003.  A higher 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  The symptoms listed in are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The evidence fails to reveal a psychiatric disability 
pictures manifested by the type and degree of symptoms that 
approximate occupational and social impairment with 
deficiencies in most areas prior to January 2003.  Instead of 
symptoms of spatial disorientation, neglect of personal 
appearance, obsessional rituals, or speech difficulties, the 
evidence shows the veteran cleanly dressed and his speech was 
within normal limits.  See VA treatment records.  He was 
evaluated as alert and with coherent, relevant thought 
processes.  The medical evidence prior to January 2003 does 
indicate that the veteran was irritable, tended to isolate 
himself, and did not enjoy the company of others.  See also 
April 2003 hearing transcript.  However, the veteran 
maintained a long-term live-in relationship with another 
person.   

A February 1998 VA treatment record indicates the veteran was 
getting along well with his girlfriend but had been involved 
in a fist-fight with a brother-in-law, his medications were 
subsequently increased and eventually changed with a 
resulting improvement in his temper.  See December 1998 VA 
treatment record.  The medical evidence also reveals that 
thereafter the veteran made efforts to be less isolated.  See 
2001 VA treatment records.  A May 2001 VA treatment record 
indicates the veteran smashed a television with a bottle 
after he had gone off his medication, but shortly thereafter 
he resumed his medication at the bequest of his girlfriend.  
While the evidence reveals two finite incidents of violence, 
the evidence indicates that the veteran's overall disability 
picture prior to January 2003 was indicative of irritability 
and annoyance as opposed to periods of violence.  See also 
February 2003 lay statement.

The April 2003 hearing transcript and a February 2003 lay 
statement indicate a friend stated the veteran could not 
function and he struggled with concentration and short-term 
memory.  However, the lack of additional evidence of these 
contentions from the substantial medical evidence prior to 
January 2003 lessens the probative value of these statements.  
The medical evidence prior to January 2003 indicates the 
veteran was clinically stable and agitation was cyclical.  
See, e.g. February and June 2000 VA treatment records.  The 
Board also notes that the evidence prior to January 2003 
contains global assessment of functioning (GAF) scores in the 
40s that is reflective of serious psychiatric symptoms and 
serious impairment in social and occupations functioning on a 
hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  However, the September 2000 VA examination report 
indicates the veteran had a comorbidity of psychiatric 
illnesses and that his GAF score for PTSD alone (without the 
schizophrenia) was 60, which is reflective of moderate 
symptoms.  Moreover, a July 2000 VA treatment record reflects 
the veteran only had moderate impairment of interpersonal 
problems.

In short, at no point prior to January 2003 does the record 
reveal a disability picture due to PTSD that approximates the 
type and degree of symptoms contemplated by the criteria for 
a higher disability rating.  See 38 C.F.R. § 4.7 (2005).

Rating Subsequent to January 2003

Effective January 6, 2003, the veteran's service-connected 
PTSD is evaluated as 70 percent disabling.  A 100 percent 
disability rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Instead of PTSD resulting in occupational and social 
impairment with deficiencies in most areas subsequent to 
January 2003, the evidence reveals that the veteran's non-
service connected spectrum of psychotic symptoms increased.  
See August 2004 VA treatment record.  However, as previously 
indicated, only the symptoms that have not been medically 
distinguished from his service-connected PTSD are used to 
evaluate his current increased rating claim.  While the 
February 2003 hearing transcript indicates the veteran 
testified that he sometimes had thoughts of suicide, the 
contemporaneous VA medical treatment records indicate the 
veteran denied suicidal and homicidal ideations.  The Board 
finds the veteran's assertions made during medical treatment 
to be more probative than the disparate statements made 
solely in his claim for benefits.  Moreover, while the 
evidence reveals the veteran's VA social worker grew 
concerned for the veteran's well-being and safety, the 
evidence reveals this concern evolved around the increase in 
the veteran's non-service connected symptoms and his failure 
to continue to report for appointments.

The evidence subsequent to January 2003 also reveals a 
disintegration of the veteran's relationship with the person 
with whom he had been living.  However, the evidence reveals 
that at the same time the veteran took on the responsibility 
of caring for his ex-wife during a serious illness and this 
strain (along with some non-service connected delusions) 
contributed to the breakdown of his relationship with his 
girlfriend.  Instead of total occupational and social 
impairment, the evidence subsequent to January 2003 also 
shows that the veteran attended and enjoyed motorcycle 
school.  Furthermore, his VA treatment records indicate he 
was generally oriented to reality, but with an increase in 
impulsivity and chronic arousal due to his PTSD.  However, 
instead of gross impairment in thought processes or 
communication, the veteran was described as communicative, 
speaking freely, and cooperative.  The evidence fails to show 
the veteran was intermittently unable to perform activities 
of daily living.  Instead the medical evidence reveals signs 
of maintenance of personal hygiene.

In short, at no point subsequent to January 2003 does the 
record reveal a disability picture due to PTSD that 
approximates the type and degree of symptoms contemplated by 
the criteria for a 100 percent disability rating.  See 
38 C.F.R. § 4.7 (2005).

Moreover, while the record shows the veteran's complex 
medical history due to the comorbidity of his non-service 
connected schizophrenia and PTSD, the evidence of record is 
not indicative of an exceptional or unusual PTSD disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).


Veterans Claims Assistance

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must be provided prior to the 
adjudication appealed, and must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The veteran was informed by letter in March 2004 of the 
evidence he was expected to provide and the evidence VA would 
seek.  He was previously informed in the rating decision, SOC 
and supplemental SOCs (SSOCs) of the evidence necessary to 
establish his increased rating claim.  The March 2004 letter 
specifically requested the veteran to submit the needed 
information and evidence.  However, it is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as 
a practical matter the Board finds that by requesting the 
veteran to submit the necessary evidence to support his 
claim, the "in your possession" was implicit and a remand 
for additional notification would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In addition, the 
July 2005 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Moreover, the 
record shows the veteran has played an active role in the 
adjudication of his claim.  Therefore, the Board considers 
the notice requirements met for the issues decided herein.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his increased rating claim and his and VA's 
roles in the claims process.  Under these circumstances, the 
Board is satisfied that any error in the timing of the notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).   The veteran was afforded VA examinations in 
connection with his increased rating claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  He identified VA treatment in 
connection with his claim and his VA medical records have 
been obtained.  Lay statements and a transcript of his April 
2003 hearing are also of record.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

An increased rating for PTSD prior to January 6, 2003, and 
thereafter is denied.


REMAND

Based on the increase of the veteran's disability effective 
in January 2003, his claim of entitlement to TDIU benefits 
set out in his February 2002 NOD and the April 2003 hearing 
transcript, the Board infers that the veteran has raised a 
claim of entitlement to a TDIU rating that must be addressed 
by VA.  See Norris v. West, 12 Vet. App. 413 (1999); Roberson 
v. Principi, 251 F.3d 1378 (2001).  However, review of this 
matter at this time would be premature.  The veteran's should 
be afforded a VA examination.  See 38 C.F.R. § 3.159 (2004); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, this matter hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

1.  Schedule the veteran for a VA 
examination to determine whether the 
veteran is unable to secure and follow 
substantially gainful occupation due to 
his service-connected PTSD.  If any 
medical opinion cannot be given without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Adjudicate the veteran's TDIU claim.  
If the benefit sought remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


